211 F.3d 646 (D.C. Cir. 2000)
Wisconsin Electric Power Company, Petitionerv.United States Department of Energy, et al., Respondents
No. 99-1342
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Decided May 19, 2000

On Petition for Review of an Action of the Department of Energy and for a Writ of Mandamus
Martin P. Willard was on the briefs for petitioner.
Jerry Stouck and Robert L. Shapiro were on the brief for amicus curiae.
Lois J. Schiffer, Assistant Attorney General, U.S. Department of Justice, John T. Stahr, and John A. Bryson, attorneys, and Marc Johnston, attorney, Department of Energy,  were on the brief for respondents.
Before:  Williams, Ginsburg, and Sentelle, Circuit Judges.
Opinion for the court filed PER CURIAM.

PER CURIAM:

1
Wisconsin Electric petitions for review  and for a writ of mandamus, seeking:  (1) a declaration that  the Department of Energy must provide both monetary and  non-monetary relief for having failed to begin disposing of  Wisconsin Electric's spent nuclear fuel (SNF) on January 31,  1998, as required by the parties' Contract;  and (2) an order  directing the DOE to comply with this court's mandates in  Northern States Power Co. v. DOE, 128 F.3d 754 (D.C. Cir.  1997) (Northern I), and Northern States Power Co. v. DOE,  Nos. 97-1064 et al., 1998 U.S. App. LEXIS 12919 (D.C. Cir.  May 5, 1998) (Northern II).  The DOE filed a motion to dismiss on the ground that the court lacks subject matter jurisdiction.


2
Wisconsin Electric claims this court has jurisdiction to  entertain its petition pursuant either to our continuing jurisdiction to enforce our mandates in Northern I and II, see  Northern I, 128 F.3d at 761 ("We retain jurisdiction over this  case pending compliance with the mandate issued herewith");Northern II, 1998 U.S. App. LEXIS 12919, at *3-4 ("[P]ossibly the award of some forms of equitable adjustment would  place the DOE in violation of the NWPA and again properly  trigger our jurisdiction"), or to the Nuclear Waste Policy Act  of 1982, S 42 U.S.C. 10139(a)(1).

I. Background

3
In Indiana Michigan Power Co. v. DOE, 88 F.3d 1272  (1996), we held that, under the NWPA, the DOE had an  unconditional obligation--an obligation, that is, without regard to whether a repository was available--to begin disposing of SNF on January 31, 1998.  See 88 F.3d at 1273, 127576.  The DOE acted to frustrate that decision by holding that  its failure to perform was "unavoidable" and therefore, under  the terms of the Contract, did not render the Department  liable for damages of any kind.  See Northern I, 128 F.3d at  759-60.  At the instance of several state public utility commissions and of certain utilities, including Wisconsin Electric, we issued a writ of mandamus forbidding the DOE from  claiming, in proceedings under its contracts, that its failure to  perform was "unavoidable" because a repository was not  available.  See id. at 760-61.  We declined to grant further  relief to the utilities, however, because they have potentially  adequate remedies under their contracts with the Department.  See id. at 759.  Accordingly, they were remitted to  their contractual remedies.  See id.


4
In a post-judgment order, we expressly reiterated the  limited reach of our decision:  "[Northern I] describes the  nature of the DOE's obligation, which was created by the  NWPA and undertaken by the DOE under the Standard  Contract.  It does not place the question of contract remedies  in this court, nor set up this court as a source of remedies  outside the Standard Contract."  Northern II, 1998 U.S. App.  LEXIS 12919, at *4.

II. Analysis

5
In its present petition Wisconsin Electric claims that the  position the DOE has taken during the negotiations over theutility's proposed amendments to the Contract, namely that  the Department "only will consider monetary relief as a  remedy for [its] delay," violates the mandates in Northern I  and II.  That is not correct.  Those mandates prohibit the  DOE from interpreting the NWPA and its contracts with  utilities in a manner that would relieve the Department of its  unconditional obligation to begin disposing of SNF on January 31, 1998;  we expressed no opinion about the relief the  DOE would have to provide for breach of that obligation.  Cf. Northern II, 1998 U.S. App. LEXIS 12919, at *5 ("While the  [NWPA] requires the DOE to include an unconditional obligation in the Standard Contract, it does not itself require  performance").  Therefore, we do not have jurisdiction of Wisconsin Electric's petition incident to the enforcement of  our mandates.


6
Nor do we have jurisdiction to consider Wisconsin Electric's petition pursuant to the NWPA, 42 U.S.C. S 10139(a)(1).Insofar as it is relevant to the case at bar, that provision grants the court jurisdiction over cases seeking review of:  (1)  final action taken by the agency pursuant to the NWPA, and  (2) the agency's failure to take any action required by the  NWPA.  Wisconsin Electric contends that under the terms of  its Contract the DOE has an obligation to provide it with nonmonetary relief.  Although Wisconsin Electric may be correct about that, a contract "[b]reach by the DOE does not violate  a statutory duty."  Northern II, 1998 U.S. App. LEXIS 12919  at *5.  The Court of Federal Claims, not this court, is the  proper forum for adjudicating contract disputes.  See id. at  *4;  Transohio Sav. Bank v. OTS, 967 F.2d 598, 610 (D.C. Cir.  1992).  Indeed, Wisconsin Electric's petition raises issues that  are currently being litigated before the Court of Federal  Claims and the Federal Circuit.  See Yankee Atomic Electric  Co. v. United States, 42 Fed. Cl. 223 (1998), appeal docketed,  No. 99-5140 (Fed. Cir.).

III. Conclusion

7
Accordingly, Wisconsin Electric's petition is


8
Dismissed for want of jurisdiction.